Citation Nr: 0301243	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  96-48 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased (compensable) rating for status 
post Dupuytren's contracture release with residual scar of 
the left (minor) hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, inter alia, 
assigned a noncompensable evaluation for the disability at 
issue  

The case was previously before the Board in June 1998, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue 
on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The status post Dupuytren's contracture release with a 
residual scar of the left (minor) hand disability is 
reflected by a small slightly tender scar without 
functional limitation and subjective complaints of hand 
weakness and neurological symptoms clinically determined 
to be unrelated to his service connected disability at 
issue.


CONCLUSION OF LAW

The criteria for a compensably disability evaluation for 
status post Dupuytren's contracture release with residual 
scar of the left (minor) hand have not been met. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7803, 
7804, 7805 (prior to August 30, 2002), Diagnostic Codes 
7802-7805 (from August 30, 2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002) (VCAA).  This legislation provides among other 
things for notice and assistance to claimants under 
certain circumstances.  See also new regulations at 38 
C.F.R. § 3.159, promulgated pursuant to the enabling 
statute.  The Board notes that that while this law was 
enacted during the pendency of this appeal, it was 
considered by the RO as reflected in the August 2002 
Supplemental Statement of the Case.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has 
not identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, 
the claimant has not referenced any unobtained, 
obtainable, evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims 
file; there are multiple VA examinations, various 
treatment records, and clinical medical records in the 
file.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate his claim.  

The issue on appeal pertains to an increased evaluation 
and, in that context, the duty to assist has not changed 
and still falls squarely on the VA, to include affording 
hearings, obtaining identified evidence, government 
records, affording examinations, where appropriate and 
etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  
Satisfactory efforts have been made in these regards, and 
the veteran has been offered an opportunity to submit 
additional evidence in support of the claim.  

In the context of an increased rating, the subject of 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant", Quartuccio v. Principi, 16 Vet. App. 183 
(2002), is of questionable relevance in light of VA's 
long-standing duty to assist with respect to this type of 
claim and the VA's particular efforts in regards to the 
veteran's claim versus any tacit obligation of the 
veteran.  Under the circumstances of this case, where 
there has been substantial compliance with the VCAA, 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  The Board concludes that given the completeness 
of the present record which shows substantial compliance 
with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran 
by proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, 
there is no indication that additional relevant records 
exist that have not been obtained.  Accordingly, 
additional development for compliance with the new duty to 
assist requirements is not necessary, and the appellant is 
not prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1. 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight 
of the "negative" evidence against the claim: the 
appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's claims.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the veteran's disability at issue. 

The evaluation criteria in effect prior to August 30, 2002 
provided a 10 percent rating for a superficial poorly 
nourished scar with repeated ulceration for scars not 
located on the head, face, or neck, 38 C.F.R. § 4.118, 
Diagnostic Code 7803, or for a superficial, tender and 
painful scar on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Otherwise, a scar will be 
rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board additionally notes that the criteria for rating 
skin disorders changed while the appeal was pending.  
Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The veteran was provided a copy of the new regulations in 
November 2002 and afforded an opportunity to submit 
additional evidence or argument.  He responded to the 
effect that no further evidence and/or argument was to be 
submitted.  Thus, there is no prejudice in applying the 
new criteria.

The revised criteria provides under Diagnostic Code 7802, 
for scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion, a 10 
percent rating is designated where the affected area or 
areas is of 144 square inches (929 sq. cm.) or greater.  
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note 
(2): A superficial scar is one not associated with 
underlying soft tissue damage.  

Under Diagnostic Code 7803, a 10 percent evaluation is 
provided where the scars are superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Note 
(2):  A superficial scar is one not associated with 
underlying soft tissue damage.

Under Diagnostic Code 7804, a 10 percent rating is 
provided for scars that are superficial but painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): 
In this case, a 10-percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)

Under Diagnostic Code 7805 Scars, other; the disability is 
rated on limitation of function of affected part.  

In July 1993, the veteran was afforded a VA skin 
examination.  He had a fibrous nodule removed from the 
fourth flexor tendon in the left palm and the examiner 
characterized a chronic tenosynvitis of the 4th flexor 
tendon in the palm, along with a thickening of the tendon 
and sticking of the finger on flexion.  An orthopedic 
examination was recommended at that time, but was not 
accomplished until the Board directed such an examination 
in June 1998.

On August 2, 1999, the veteran was afforded a hand 
examination.  The veteran was noted to be right hand 
dominant.  The veteran reported that the hand operation 
was performed by a private examiner in 1969.  He recalled 
that a growth or knot was removed.  The examiner noted the 
absence of problems with the veteran's left hand in the 
service medical records.  No complaints or abnormal 
findings were noted on his examination shortly before 
separation.  The veteran reported current tenderness in 
the palm and numbness in the ulnar region of the left 
upper extremity.  On physical examination, a very faint 
scar was note in the palm of the left hand, which was 
slightly tender to palpation.  He had full extension of 
the fingers of the left hand and could make a good fist.  
Grip strength was slightly diminished.  No limitation of 
motion of the finger was observed.  No evidence of 
swelling, muscle spasm or painful motion was appreciated.  
Normal excursion, speed and coordination was noted.   

The examiner recommended a neurological study be 
performed, which was accomplished on August 16, 1999.  
That examination noted a thickening in the distal area, 
pea sized and nontender, unassociated with any numbness in 
the finger, but a slightly reduced hand grip may be a 
consequence.  There were no Tinel's signs in the wrist, 
but there was one at the left elbow.  The motor 
examination was normal proximally and distally.  The 
sensory examination revealed the possibility of cubital 
tunnel syndrome with associated numbness distribution into 
the left hand.  The examiner additionally noted that the 
veteran had developing Dupuytren's contracture on both 
sides, which is a thickening of the fascia of the palms 
and related to tenosynovitis with some reduction in the 
extension of the fingers.  Electrodiagnostic study 
revealed compression in the ulnar groove at the left 
elbow.  The cause of the neuropathy was uncertain but 
oftentimes thought related to underlying anatomical 
variations.  Decompression was thought to be an option if 
hand weakness continued.

The Board also notes the veteran did not exhibit visible 
manifestations of pain during August 1999 VA examination.  
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 38 C.F.R. § 
4.40.  Nor did the examiner find any objective evidence of 
pain upon movement.  38 C.F.R. § 4.45.  There is also no 
clinical evidence of any disuse, atrophy, or other 
objective findings to indicate any appreciable functional 
impairment of the left hand.  Indeed, no functional 
impairment was identified following VA examinations in 
1999, apart from some limited grip strength.  The Board 
also notes that neurological pathology has been attributed 
to unrelated pathology.  Furthermore, although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does 
not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).  

The Board concludes that the preponderance of the evidence 
fails to demonstrate pathological symptomatology that 
would warrant a compensable evaluation under either the 
old or new rating criteria at any point during the 
relevant rating period.  For example, the location of the 
residuals of the surgical procedure performed in 1969 
together with the type of procedure performed, rule out 
the extent of scarring contemplated under Diagnostic Code 
7802 that would warrant a compensable rating.  Moreover, 
although a slightly tender surgical scar was noted on 
examination, no functional limitation or pain was 
clinically cognizable.  The rating criteria provide that 
tenderness alone is inadequate to support a compensable 
evaluation.  The evidence also demonstrates that the 
veteran's hand weakness and neurological symptoms are 
unrelated to his service connected disability at issue.  

In reaching this conclusion, the Board has carefully 
considered the dearth of reference to the disability at 
issue in the veteran's service medical records, the 
absence of reference in post service clinical records 
together with the results of VA examinations.  

There is no competent evidence of record which indicates 
that the veteran's service connected disability has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there 
has been any necessary inpatient care.  Thus, there is no 
basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  There is nothing 
in the evidence of record to indicate that the application 
of the regular schedular standards is impractical in this 
case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996). 


ORDER

Entitlement to increased (compensable) evaluation for 
status post Dupuytren's contracture release with residual 
scar of the left (minor) hand is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

